Citation Nr: 1004326	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-17 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1968 until April 
1970.  

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 2009 and was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee for additional development.  Prior to 
the Remand, this matter was before the BVA on appeal from a 
July 2006 rating decision denying service connection for 
bilateral hearing loss and an August 2008 rating decision 
denying service connection for tinnitus.   The Veteran 
appeared before the undersigned Veterans Law Judge at a 
Board hearing held via videoconference at the RO in April 
2009.  

In December 2009, the Veteran submitted, directly to the 
Board, pertinent evidence that was not accompanied by a 
waiver of RO consideration.  Because the Board is granting 
service connection for bilateral hearing loss and tinnitus, 
he is not prejudiced by the Board's initial consideration of 
this evidence. 38 C.F.R. § 20.1304(c)(2009).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's 
bilateral hearing loss is likely related to his active 
military service.  

2.  The evidence of record shows that the Veteran's tinnitus 
is related to his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral hearing loss have been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.309 (2009).

2.  The criteria for the establishment of service connection 
for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is granting in full the benefits 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for certain chronic diseases, 
such as sensorineural hearing loss, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  That an injury or event occurred 
in service alone is not enough.  There must be chronic 
disability resulting from that injury or event.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, 
impaired hearing is a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
(Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385. 

Merits of the Claims
 
The Veteran has essentially claimed that he has had 
difficulty with his hearing and tinnitus since service.  As 
indicated in a September 2006 statement, the Veteran claimed 
that he was exposed to howitzer fire, causing his ears to 
ring, but that he did not seek medical attention at that 
time.  He also reported that shots were fired directly over 
the guard shack while he was on guard duty and that he was 
exposed to loud noises as an artilleryman, as indicated in 
his August 2008 Notice of Disagreement for tinnitus.

The Veteran's January 1967 Report of Medical Examination, 
which was undertaken prior to his service in the Army, and 
indicate normal levels of hearing for the right ear and left 
ear hearing loss that would qualify as a "disability" under 
VA standards.  The Veteran's service treatment records 
generally do not indicate any complaints of, or treatment 
for, hearing loss or tinnitus during service.  The Veteran's 
March 1970 examination prior to separation indicated that 
the levels of the Veteran's hearing did not meet a 
"disability" under 38 C.F.R. § 3.385, for either ear.  

The record is silent for any complaints of, or treatment 
for, hearing loss or tinnitus for decades following the 
Veteran's discharge from service.  A March 2007 VA audio 
consult indicated that the Veteran complained of bilateral 
hearing loss since service and constant unilateral tinnitus 
in the left ear.  The examiner found the Veteran to have 
right ear moderate sloping to severe sensorineural hearing 
loss and mild to moderately-severe left ear hearing loss.

A February 2009 private medical record, by Dr. M.E.S., noted 
that the Veteran complained of hearing loss and bilateral 
tinnitus.  The Veteran reported exposure to loud noises 
while in the military, particularly an incident with a 
howitzer, after which he noted left ear hearing loss.  The 
examiner found the Veteran to have asymmetrical 
sensorineural hearing loss and possible (but unlikely) 
acoustic neuroma and a history of loud noise exposure.

The Veteran was provided a VA examination in July 2009, 
which included a review of the claims file.  The Veteran 
reported significant in-service noise exposure, including 
from a howitzer.  The Veteran also reported constant 
tinnitus.  

The threshold results, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
25
20
55
65
41
LEFT
65
70
65
65
66

The examiner found the Veteran to have achieved a score of 
96 percent for word recognition for the right ear and 72 
percent for the left ear.  The record indicates that the 
Veteran meets the criteria for a hearing "disability" under 
38 C.F.R. § 3.385 bilaterally.

The examiner opined that there did not seem to be a reliable 
relationship between the two service examinations; 
therefore, based on the Veteran's report it was at least as 
likely as not that the Veteran's hearing loss and tinnitus 
were a result of his military noise exposure.

The Veteran has also submitted statements, including ones 
from his sister J.M.W. and his friend C.L., which attested 
to the Veteran having hearing loss a little over a year 
following his discharge from service.  In statements 
received in December 2009, they reported that in 1970, 
someone blew up the Veteran's vehicle outside his home, but 
that the Veteran was the only resident of his house who was 
not awakened by the explosion.

The record indicates that the Veteran currently meets VA 
auditory threshold standards for impaired hearing under 38 
C.F.R. § 3.385.  The Veteran has reported that he has had 
hearing loss and tinnitus since service.  The Veteran is 
competent to report continuing symptoms, as opposed to 
offering an opinion as to medical causation.  38 C.F.R. 
§ 3.159; Layno v. Brown, 6 Vet. App. 465, 470 (1994). 
Additionally, the Veteran's sister and friend have attested 
to the Veteran having decreased hearing in the years 
following his discharge from service.   

The Board finds his reports of in-service hearing loss and 
tinnitus, in conjunction with the lay statements supporting 
a decreased hearing acuity after service and the findings of 
the July 2009 VA examination to indicate that the evidence 
of record is at least in equipoise in regards to the hearing 
loss and tinnitus claims; thus the benefit of the doubt rule 
applies.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
The Veteran's claims for service connection for hearing loss 
and tinnitus are granted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


